IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                             _____________________                  United States Court of Appeals
                                                                             Fifth Circuit


                                No. 14-20128
                                                                           FILED
                                                                     March 12, 2016
                            _____________________
                                                                      Lyle W. Cayce
JUAN RAMON TORRES; EUGENE ROBISON,                                         Clerk


                                           Plaintiffs - Appellees

v.

S.G.E. MANAGEMENT, L.L.C.; STREAM GAS & ELECTRIC, L.T.D.;
STREAM S.P.E. G.P., L.L.C; STREAM S.P.E., L.T.D.; IGNITE HOLDINGS,
L.T.D; ET AL,

                                           Defendants – Appellants

                          __________________________

              Appeal from the United States District Court for the
                     Southern District of Texas, Houston
                         __________________________

             (Opinion October 16, 2015, 5 Cir., 2015, 805 F.3d 145)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,


      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.